Citation Nr: 1503977	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-18 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for the service-connected lumbar scoliosis with herniated lumbar disk.

2.  Entitlement to an increased rating in excess of 20 percent for the service-connected left lower extremity sciatica.

3.  Entitlement to an increased rating in excess of 20 percent for the service-connected right lower extremity sciatica.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.

This matter come before the Board of Veterans' Appeals (Board) on appeal from December 2009 and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The December 2009 decision decreased the rating for the service-connected lumbar scoliosis with herniated lumbar disk from 20 percent to 10 percent, effective November 27, 2009 and granted separate 10 percent evaluations for sciatica of the lower extremities.  The Veteran timely appealed but indicated he was appealing the issue of lumbar scoliosis.   

The February 2012 decision denied entitlement to TDIU and did not address or increase the ratings for the service-connected left lower extremity sciatica and right lower extremity sciatica that each had a 20 percent rating, effective September 24, 2010.  The RO explained in the September 2014 Statement of the Case, however, that in claiming a service-connected disability that was not on appeal causes unemployability and the rating decision failed to increase the evaluation of that disability, the disability will also be considered in appellate status.  In this case, the Veteran claimed his back and legs caused unemployabiltiy.  The issues of entitlement to increased ratings for left lower extremity sciatica and right lower extremity sciatica are therefore in appellate status.

In May 2012, during the pendency of appeal, the RO restored the rating for lumbar scoliosis to 20 percent, effective November 27, 2009 and granted increased 20 percent evaluations for the left and right sciatica.  This decision constitutes a partial grant of the benefits sought on appeal; therefore, this issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

In June 2012, the Veteran notified the Board that he did not want a Board hearing.



FINDINGS OF FACT

1.  For the entire period of appeal, the service-connected lumbar scoliosis with herniated lumbar disc is manifested by limitation of forward flexion of the thoracolumbar spine from zero to between 60 and 90 degrees, and incapacitating episodes having a total duration of zero to less than two weeks in a 12 month period.

2.  For the entire period of appeal, the service-connected left lower extremity sciatica is manifested by mild numbness in the left lower extremity to the left knee, mild paresthesias and/or dysethesias in the left lower extremity, a normal left sciatic nerve, and normal left knee extension.  

3.  For the entire period of appeal, the service-connected right lower extremity sciatica is manifested by mild numbness in the right lower extremity to the right knee, mild paresthesias and/or dysethesias in the right lower extremity, a normal right sciatic nerve, and normal right knee extension.

4.  The Veteran's service-connected disabilities consist of post-traumatic stress disorder (PTSD) (current rating of 50 percent); left lower extremity sciatica (current rating of 20 percent); right lower extremity sciatica (current rating of 20 percent); lumbar scoliosis with herniated lumbar disk (current rating of 20 percent); tinnitus (current rating of 10 percent); and bilateral hearing loss (current rating zero percent); with a combined total rating of 80 percent from September 24, 2010.

5.  The Veteran has a high school education and one year of vocational training in auto body repair, and worked as an auto body shop technician.

6.  The evidence is in equipoise as to whether the Veteran's service-connected disabilities preclude him securing and following substantially gainful employment consistent with his educational and occupational experience from September 24, 2010.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for the assignment of a disability evaluation in excess of 20 percent for the service-connected lumbar scoliosis with herniated lumbar disc have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5243 (2014).

2.  For the entire appeal period, the criteria for the assignment of a disability evaluation in excess of 20 percent for the service-connected left lower extremity sciatica have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2014).

3.  For the entire appeal period, the criteria for the assignment of a disability evaluation in excess of 20 percent for the service-connected right lower extremity sciatica have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2014).

4.  Resolving doubt in the Veteran's favor, the criteria for a total disability rating based on individual unemployability due to service-connected disability have been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2014).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided notice letters to the Veteran in September 2009 and October 2010, prior to decreasing the rating for lumbar scoliosis with herniated lumbar disc and prior to the adjudication of the claim for TDIU.  The September 2009 letter notified the Veteran that his service-connected condition was subject to improvement and informed him of the mandatory medical examination for which he would be scheduled.  The October 2010 letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letters also provided the Veteran with notice of the type of evidence necessary to establish a total disability rating and effective date.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the issues of increased ratings and claim for TDIU on their merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  VA medical records and private provider medical treatment records are associated with the claims file.  Lay statements in support of the Veteran's claims are also associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

The Veteran underwent VA examinations in January 2011 and July 2014 to obtain medical evidence regarding the severity of his service-connected back disabilities.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are accurate and fully descriptive.  The examination reports are accurate and fully descriptive, discussing the Veteran's symptoms and opining on the effects of the disabilities on the Veteran's ordinary activity and occupational impairment.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim for increased ratings and claim for TDIU.

II.  Increased Ratings Claims

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of a veteran. See 38 C.F.R. § 4.3.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Lumbar Scoliosis with Herniated Lumbar Disk 

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) be rated under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted where there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  Id.

A 20 percent rating is warranted where there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.

A 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id. 

A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id. 

Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.   

Diagnostic Codes 5235, vertebral fracture or dislocation; 5236, sacroiliac injury and weakness; 5237, lumbosacral or cervical strain; 5238, spinal stenosis; 5239, spondylolisthesis or segmental instability; 5240, ankylosing spondylitis; 5241, spinal fusion; and 5242, degenerative arthritis of the spine; are all rated under the following General Rating Formula for Disease and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242. 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id. 

A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent evaluation is assigned of unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1):  Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Diagnostic Code 5242, degenerative arthritis of the spine, requires consideration of Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran contends that his lumbar scoliosis has gotten much worse and, as a result, he cannot work.

The Board notes initially that prior to September 2003, the Veteran was rated under Diagnostic Code 5293, for IVDS.  Effective September 2003, Diagnostic Code 5293 was renumbered and amended to the present Diagnostic Code 5243.  

The Board has carefully reviewed the evidence of record and finds that, for the entire increased rating period, the record does not demonstrate the requisite manifestations for a rating in excess of 20 percent for the service-connected lumbar scoliosis with herniated lumbar disk.  For a 40 percent rating under Diagnostic Code 5243, the evidence must show limitation of forward flexion of the thoracolumbar spine to 30 degrees, or favorable ankylosis of the entire thoracolumbar spine.  Alternatively, the evidence must show that the Veteran had incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

In this case, the weight of the competent and credible evidence shows that for the period of the appeal, forward flexion of the thoracolumbar spine ranged from 60 degrees to 90 degrees, and that the Veteran experienced incapacitating episodes having a total duration of zero to less than two weeks per year.

In a November 2009 VA examination, the Veteran reported a history of symptoms of stiffness; spasms; and daily, moderate, and constant pain.  The examiner found objective evidence of spasms, right side atrophy, guarding, and pain with motion, and specified that the spasms and guarding were not severe enough to be responsible for an abnormal gait or spinal contour.  The Veteran's thoracolumbar spine range of motion for forward flexion was zero to 90 degrees.  Extension was from zero to 5 degrees, left lateral flexion from zero to 25 degrees, left lateral rotation was from zero to 35 degrees, right lateral flexion was from zero to 35 degrees, and right lateral rotation was from zero to 35 degrees.  The Veteran complained of stiffness and fatigue on the third repetition of right lateral flexion and bilateral rotation, but had no pain on motion and no additional limitations on his range of motion after three repetitions.  X-rays revealed multilevel degenerate lumbar spondylosis with severe degenerative disc disease, most pronounced at L3-L4.  There was no significant spondylolisthesis and no ankylosis.  The examiner also indicated that there were no incapacitating episodes of spine disease.  The examiner reported that the Veteran had trouble lifting and carrying, decreased strength in his lower extremity, pain, and trouble standing and driving.  The examiner concluded that the degenerative changes in the Veteran's lumbar spine (spondylosis), along with his 40 year history of lumbar spine symptoms, indicated that his spine condition was permanent.

VA treatment records indicate that in November 2009, the Veteran discontinued physical therapy sessions on his back, as he did not think he was making any progress and that physical therapy was not for him.  He had attended 3 sessions.  

The Veteran continued to receive treatment for his back pain at VA medical centers throughout 2010.  He was assessed as having peripheral neuropathy, bilateral hypothenar and interosseous muscle atrophy, and osteoarthritis of the lumbar spine in May 2010.  In August 2010, an MRI of the Veteran's lumbar spine revealed congenital narrowing of the spinal column with significant stenosis at L3-4 and L4-5 with severe narrowing.  A September 2010 treatment report from a consult with a neurosurgeon indicated that the Veteran had severe spondylitic degenerative disease.  In November 2010, the Veteran was deemed to not be a good candidate for lumbar epidural steroid injections (LESI) due to the almost total obliteration of epidural space in the lumbar spine.

In January 2011, the Veteran underwent another VA lumbar spine examination.  The examiner indicated that the Veteran had experienced 5 to 6 incapacitating episodes of IVDS in the past 12 month period, each lasting for 1 or 2 days.  The Veteran's thoracolumbar spine range of motion for forward flexion was zero to 90 degrees.  Extension was from zero to 15 degrees, left lateral flexion from zero to 30 degrees, left lateral rotation was from zero to 25 degrees, right lateral flexion was from zero to 30 degrees, and right lateral rotation was from zero to 25 degrees.  After three repetitions, the Veteran's ranges of motion decreased due to pain.  Forward flexion was to 80 degrees, extension to 10 degrees, left and right lateral flexion was to 20 degrees and left and right lateral rotation was to 20 degrees.  The examiner reported that the Veteran had a congenitally smaller spinal canal, severe degenerative disc disease, mild dextro curvature (not noted as increased or severe scoliosis), and severe degenerative arthritis.  The Veteran was not employed at the time of the examination, but the examiner noted that the Veteran experienced decreased mobility, problems with lifting and carrying, difficulty reaching, weakness or fatigue, decreased strength in his lower extremity, and pain.

In February 2011, the Veteran was seen by a VA neurosurgeon.  The treatment record indicates that the Veteran was not interested in surgical intervention at that time, and that his back pain continued to be present and he had responded minimally to conservation measures.  The Veteran reported that he was able to get around his house and mobilize to his car to drive.  He stated that when he was standing up for an extended period of time, his pain was severe, but that he did not feel like the pain was significantly limiting his life at that time.  In May 2011, the Veteran requested a handicapped parking permit due to his low back pain.  In August 2011, the Veteran reported that his symptoms were mildly worse than before, but he was still able to get around (he ambulated with a cane) and was not interested in surgery.  X-rays revealed severe canal stenosis with significant facet hypertrophy, and no obvious instability.

X-rays taken at a VA medical center in August 2012 showed prominent degenerative changes of the thoracolumbar spine, with associated lumbar dextroscoliosis, appearance unchanged.  There was also prominent disc narrowing throughout the lumbar spine, unchanged in appearance, also with associated osteophytosis.  No new or worsening process was seen, and there was no evidence of spondylosis or spondylolisthesis.  The x-rays showed that lumbar stenosis was leading to neurogenic claudication, and the Veteran was unable to perform activities involving standing, walking, or heavy lifting.  Surgery was recommended.

In January 2013, Dr. M.L., the Veteran's private physician, submitted a letter stating that the Veteran had critical stenosis in the cervical and lumbar spine.  Dr. M.L. noted that the Veteran had undergone cervical spine surgery, and that he would need a lumbar spine decompression surgery.  Dr. M.L. submitted another letter in August 2013 stating that the Veteran had undergone a posterior decompression of the lumbar spine involving lumbar segment laminectomies of L1 through L5 in May 2013.  In his letter, Dr. M.L. reported that he believed that the Veteran had developed a permanent disability, had difficultly performing activities of daily living, and continued to develop pain periodically in his cervical and lumbar spine.  Dr. M.L. also provided medical treatment records of the Veteran's lumbar spine surgery.

In July 2014, the Veteran was afforded another VA spine examination.  The examiner noted that the Veteran was status post lumbar laminectomy with residuals of mild to moderate intermittent low back pain.  The Veteran's thoracolumbar spine range of motion for forward flexion was zero to 60 degrees.  Extension was from zero to 25 degrees, left lateral flexion from zero to 20 degrees, left lateral rotation was from zero to 30 degrees, right lateral flexion was from zero to 30 degrees, and right lateral rotation was from zero to 30 degrees.  There was objective evidence of pain on motion on all range of motion movements except left and right lateral rotation, and there were no additional limitations on his range of motion after three repetitions.  The examiner noted that the Veteran had slight tenderness or pain to palpation of the thoracolumbar spine and muscle spasms not resulting in abnormal gait or abnormal spinal contour, and no guarding.  The examiner reported that the Veteran did not have ankylosis of the spine and he did not have IVDS.  

Finally, in September 2014, a VA physician reviewed the Veteran's claims file and opined that his lumbar surgery was at least as likely as not proximately due to or the result of the Veteran's service-connected lumbar scoliosis with herniated disk.

The Board finds that, based on measures of range of motion of the thoracolumbar spine, the lumbar scoliosis with herniated lumbar disk does not more nearly approximate limitation of forward flexion to 30 degrees, which is necessary to warrant an increased rating of 40 percent under the General Rating Formula for Disease and Injuries of the Spine.  Rather, the evidence shows that for the period of the appeal, forward flexion of the thoracolumbar spine ranged from 60 degrees to 90 degrees, which is productive of a disability picture warranting a 20 percent rating.  

The Board also finds that the lumbar scoliosis with herniated lumbar disk does not more nearly approximate incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, which is necessary to warrant an increased rating of 40 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Rather, the evidence shows that the Veteran had, at most, incapacitating episodes having a total duration of at least one week but less than 2 weeks during a 12-month period, which is productive of a disability picture warranting less than a 20 percent rating.  

The Board has considered whether a disability rating higher than 20 percent for the lumbar scoliosis with herniated lumbar disc is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  The Board notes, however, that the rating criteria are intended to take into account functional limitations, and therefore the provisions of 38 C.F.R. §§ 4.40 and 4.45 could not provide a basis for a higher evaluation.  See 68 Fed. Reg. 51454 -5 (Aug. 27, 2003).  In any event, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The November 2009 VA examiner indicated that the Veteran complained of stiffness and fatigue on the third repetition of right lateral flexion and bilateral rotation, but had no pain on motion and no additional limitations on his range of motion after three repetitions.  In the January 2011 examination, the Veteran's range of motion on forward flexion decreased due to pain, but only to 80 degrees.  Finally, in the July 2014 examination, the Veteran showed objective evidence of pain on motion, but his forward flexion was unchanged after three repetitions.  In sum, even considering the effects of pain, the Veteran retained motion of at least 60 degrees.  In other words, any additional limitation due to pain does not more nearly approximate a finding of flexion of 30 degrees or less.  See 38 C.F.R. § 4.45, 4.71a, Diagnostic Code 5242; DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The current 20 percent rating contemplates the functional loss due to pain, excess fatigability, and less movement.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07. 

Separate evaluations for other neurological disabilities is not warranted at this time as the Veteran expressly denied the presence of any associated bowel or bladder impairment or other neurological disability that would warrant such an evaluation. As noted, separate ratings have already been assigned for radiculopathy of the lower extremities and will be discussed in further detail below.

Consideration has also been given to the potential application of the other diagnostic codes for disabilities of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  However, the Board finds no basis upon which to assign an evaluation in excess of 20 percent for the Veteran's low back and leg disability for the time period of the appeal.  Diagnostic Code 5242, degenerative arthritis of the spine, refers to Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis).  Diagnostic Code 5003, however, does not apply to this case, as the degenerative arthritis been rated on the basis of limitation of motion of the thoracolumbar spine.  Diagnostic Code 5003 applies only where the limitation of motion is noncompensable under the appropriate codes, and in this case, the limitation of motion is compensable.

In sum, the weight of the evidence is against the claim for a disability evaluation in excess of 20 percent for the service-connected lumbar scoliosis with herniated lumbar disc for the entire appeal period, and the appeal is denied.

Left Lower Extremity Sciatica and Right Lower Extremity Sciatica

Diagnostic Code 8520 provides the rating schedule for paralysis of the sciatic nerve.   38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Under this diagnostic code, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  Id.

A 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  Id.

A 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  Id.

A 60 percent rating is warranted for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  Id.

An 80 percent rating is warranted for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  Id.

The Board has carefully reviewed the evidence of record and finds that, for the entire increased rating period, the record does not demonstrate the requisite manifestations for ratings in excess of 20 percent for the service-connected left lower extremity sciatica and right lower extremity sciatica.  For 40 percent ratings under Diagnostic Code 8520, the evidence must show moderately severe incomplete paralysis of the left and right sciatic nerves.

In this case, the weight of the competent and credible evidence shows that for the period of the appeal, the Veteran had a normal left sciatic nerve and a normal right sciatic nerve, with mild bilateral lower extremity paresthesias and/or dysesthesias and numbness, and moderate bilateral lower extremity intermittent pain.

VA treatment records indicate that in February 2012, the Veteran had a follow-up examination for low back pain and leg symptoms.  The Veteran stated that his symptoms of low back pain and diffuse lower extremity numbness were relatively unchanged since his last examination in August 2011.  The treating doctor found that the Veteran had the Veteran had right iliopsoas strength of 4+ (out of 5) and 5 out of 5 strength in all other lower extremity muscle groups.  Although the Veteran stated that he had diffuse decreased sensation to light touch over the bilateral lower extremities, the doctor did not find evidence of clonus, Hoffman, or Babinski.  Lumbar spine x-rays did not reveal any evidence of dynamic instability.

In August 2012, the Veteran was seen again at VA for severe lumbar stenosis that was leading to neurogenic claudication.  The Veteran reported that the pain and numbness in his legs was worse with ambulation, and that he used a cane to ambulate.  The treating doctor reported that the Veteran's strength in his bilateral lower extremities in the iliopsoas, quadriceps, and hamstrings was 5 (out of 5).  The Veteran's strength in his bilateral dorsiflexion, planter flexion, and extensor halluces longus was also 5 out of 5.  The Veteran had mildly diminished sensation to light touch in the lower extremities bilaterally, with no clonus and normal reflexes.  X-rays showed defuse degenerative changes throughout the lumbar spine.  The doctor opined that the Veteran was unable to perform activities that involved standing, walking, or heavy lifting.

In May 2013, as discussed above, the Veteran underwent a lumbar compression with laminectomies including the L1 through L5 due to multilevel critical stenosis in the lumbar spine.  The Veteran's surgeon, Dr. M.L., reported post-surgery that the Veteran had significant relief of his leg symptoms but still had some weakness.  Upon discharge, he had 5 out of 5 strength in all major motor groups involving hip flexors, knee extensors, plantar flexors, and dorsiflexors, and he had strong dorsalis pedis and radial artery pulses.

The Veteran was afforded a VA examination in July 2014.  He reported that before his back operations, he felt a tingling sensation in his lower legs that spread to the top of his feet and into his toes.  Since the surgeries, the symptoms had been better, and the Veteran reported the tingling as being mild, bilateral, and symmetric.  The examiner noted that the Veteran had diagnoses of bilateral sciatica to above the knees and upper and lower extremity bilateral axonal sensorimotor polyneuropathy.  The examiner reported that the Veteran experienced moderate intermittent pain and mild paresthesias and/or dysesthesias and numbness in his left and right lower extremities.  The Veteran had normal (5 out of 5) muscle strength and no muscle atrophy in his left and right knee extension, ankle plantar flexion, and ankle dorsiflexion.  He had no deep tendon reflexes (DTRs) in his bilateral knees and normal DTRs in his bilateral ankles.  He also had normal results for sensation testing for light touch in his bilateral upper anterior thighs, tights/knees, lower legs/ankles, and feet/toes.  The Veteran had an antalgic gait and walked with a cane.  The examiner found that the Veteran's left and right sciatic nerves were normal.  The Veteran's bilateral external popliteal, musculocutaneous, anterior tibial, internal popliteal, posterior tibial, anterior crural, internal saphenous, obturator, external cutaneous, and ilio-inguinal nerves were all also normal.  The examiner noted that at least some of the Veteran's axonal sensorimotor polyneuropathy was likely due to alcohol use.

Finally, in September 2014, a VA physician reviewed the Veteran's claims file and opined that his lower extremity bilateral axonal sensorimotor polyneuropathy was at least as likely as not proximately due to or the result of the Veteran's service-connected lumbar scoliosis with herniated disk.  The rationale was that a review of the Veteran's medical records showed that the Veteran was diagnosed with neurogenic claudication, and progressive disc degeneration and stenosis are known to cause neurogenic claudication.

The Board finds that, based on severity of paralysis of the sciatic nerve, neither the left lower extremity sciatica nor the right lower extremity sciatica more nearly approximates moderately severe incomplete paralysis of the sciatic nerve, which is necessary to warrant an increased rating of 40 percent under Diagnostic Code 8520.  Rather, the evidence shows that for the period of the appeal, the Veteran's left and right lower extremities had some decreased sensation and weakness; however, strength was mostly normal, reflexes were normal and the July 2014 VA examiner specifically found that the left and right sciatic nerves were normal.  See e.g. 4.124a, Note prior to Diagnostic Codes ("When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.").  

Consideration has also been given to the potential application of the other diagnostic codes for disabilities of the peripheral nerves.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510-8540.  However, the Board finds no basis upon which to assign an evaluation in excess of 20 percent for the Veteran's right and left lower extremity disabilities for the time period of the appeal.  Diagnostic Codes 8510 through 8540 refer to paralysis of various nerves.  The Veteran has not been shown to have any paralysis of any other nerves, including his bilateral external popliteal, musculocutaneous, anterior tibial, internal popliteal, posterior tibial, anterior crural, internal saphenous, obturator, external cutaneous, and ilio-inguinal nerves.  Other diagnostic codes are therefore not applicable here.

In sum, the weight of the evidence is against the claim for a disability evaluation in excess of 20 percent for the service-connected left lower extremity sciatica and in excess of 20 percent for the service-connected right lower extremity sciatica for the entire appeal period, and the appeals are denied.

Extraschedular Consideration

Finally, the Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, including limited range of motion of the thoracolumbar spine and mild incomplete paralysis of the left and right sciatica nerves, are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he did not have any symptoms from his service-connected disabilities that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.

III.  TDIU Claim

Law and Regulations

Total disability meriting a 100 percent schedular rating exists "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  " 38 C.F.R. §§ 3.340(a)(1), 4.15. 

Where the schedular disability rating is less than 100 percent, a total rating due to individual unemployability may nonetheless be assigned if a veteran is rendered unemployable as a result of service-connected disabilities, provided that certain regulatory requirements are satisfied.  See 38 C.F.R. §§ 3.341(a), 4.16(a). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16. 

"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a). 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income..."  Other factors to be considered in determining whether a veteran is unemployable are his level of education, his employment history, and his vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992). 

However, advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether the veteran currently is unemployable.  38 C.F.R. § 4.16(a) . 

Additionally, where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b) , 4.16(b).  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96. 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.   See Layno v. Brown, 6 Vet. App. 465, 469 (1994).   A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran contends that he had to quit working in September 2010 due to his service-connected lumbar back condition, which also causes his legs and feet to go numb.  He asserts that he wanted to keep working but his back would not allow it, and that he cannot work even part-time.  See the September 2010 statement; November 2010 TDIU application; March 2012 notice of disagreement.

The Veteran's service-connected disabilities consist of PTSD (current rating of 50 percent), left lower extremity sciatica (10 percent from November 2009 and current rating of 20 percent), right lower extremity sciatica (10 percent from November 2009 and current rating of 20 percent), lumbar scoliosis with herniated lumbar disk (current rating of 20 percent), tinnitus (current rating of 10 percent); and bilateral hearing loss (current rating zero percent), with a combined total rating of 70 percent from November 27, 2009 and 80 percent from September 24, 2010.  Thus, the percentage requirements of § 4.16(a) are met throughout the period on appeal.

The remaining issue is whether the service-connected disabilities preclude the Veteran from engaging in substantial gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

Regarding the Veteran's education and employment history, the Veteran has a high school education and one year of vocational training in auto body repair, and worked for 14 years at the same place as an auto body shop technician before he quit in September 2010.  See the November 2010 TDIU application; 1971 authorization for certificate (VA Form 21E-1992).

After thorough review, the Board finds that the evidence is in equipoise on the issue of whether the Veteran's service-connected lumbar scoliosis and left and right lower extremities sciatica are shown to preclude the Veteran securing and following substantially gainful employment consistent with his educational and work background from September 24, 2010.

The January 2011 VA examination report indicates that the Veteran reported quitting his job at an auto body report and paint shop due to pains in his back and problems with positioning and lifting.  The examiner did not opine on the effects of the Veteran's service-connected back conditions on his usual occupation and resulting work problems because the Veteran had already quit his job at the time of the examination; however, the examiner stated that the Veteran had decreased mobility, problems with lifting and carrying, difficulty reaching, weakness or fatigue, decreased strength in his lower extremity, and pain.  The examiner also noted that the Veteran's disabilities had a moderate impact on his driving abilities.  The examiner concluded that it was less likely as not that the Veteran met the criteria to be considered solely and medically unable to seek and maintain gainful employment because the Veteran had worked at such a job for years and knew his limitations, his clinical presentation and abilities in the examination met the Social Security Administration's requirements for levels of exertion at work occupations, and the fact that the Veteran was 60  years old and not expecting nor wishing to return to work.

In September 2012, the Veteran's supervisor at the job he quit in September 2010, Mr. J.P., submitted a lay statement in support of the Veteran's claim for TDIU.  J.P. asserted that the Veteran told him in September 2010 that he would have to quit his job because his back hurt so badly that he could hardly bend over to do his daily work duties.  J.P. stated that the Veteran was required to do a lot of bending over and had to move up and down on a daily basis.  J.P. also stated that the Veteran tried to finish out a two-week notice, but was only able to make it to the end of the first week.

In January 2013, the Veteran's physician, Dr. M.L. opined that in a letter that the Veteran was disabled as a result of the his chronic back conditions and would have difficultly continuing to perform tasks not only required in a job environment but also tasks involving simple daily activities of living.

In August 2013, after two back surgeries including the May 2013 lumbar decompression with laminectomies of the L1 through L5, Dr. M.L. opined in another letter that the Veteran had permanent disability and had difficulty performing activities of daily living.  Dr. M.L. asserted that the Veteran could not participate in any type of work activities because that would endanger his spine and he may require further surgery down the road.

The July 2014 VA examiner indicated that the Veteran would be limited to sedentary work and would need to be allowed to move around to stretch as needed in regard to his lumbar spine condition.  The examiner specified that the Veteran's thoracolumbar spine symptoms could significant limit functional ability when the joint or spine is used repeatedly over a period of time, but it would be impossible to determine the actual degrees of additional range of motion lost due to pain on repeated use without an examiner present to objectively measure such losses, if present.  Additionally, the examiner opined, it is likely that a physically demanding job would exacerbate the lower extremity neurological symptoms.  The examiner also noted that the veteran appeared to have other non-service-connected conditions that would limit his ability to do a sedentary or physically demanding job.  

Finally, in October 2014, Dr. M.L. submitted another letter, stating that he thought that the Veteran was permanently disabled, and that his spine conditions could be exacerbated by certain life events.  

There is probative evidence that establishes that the Veteran's service-connected lumbar scoliosis and bilateral sciatica cause significant occupational impairment.  There is probative lay evidence that establishes that the Veteran was unable to perform substantially gainful employment due to the service-connected spine disability and bilateral sciatica.  See the September 2012 statement by J.P.  The Veteran reported that he was no longer able to perform the duties of his job due to his service-connected lumbar scoliosis and bilateral sciatica.  The Board finds that the service-connected lumbar scoliosis and bilateral lower extremity sciatica prevent the Veteran from obtaining and maintain employment in the occupation of auto body technician because the disabilities causes significant impairment in the Veteran's ability to bend, lift, and carry.  Furthermore, the Veteran's doctor, Dr. M.L., opined that the Veteran could not work without risking the need for future surgery on his spine, and the July 2014 VA examination report that the Veteran would be limited to sedentary work and would need to be allowed to move around to stretch as needed in regard to his lumbar spine condition.  The Board finds that these physical limitations due to the service-connected disabilities prevent the Veteran from obtaining and maintaining employment in the occupation of auto body technician. 

Accordingly, on this record, affording the Veteran the benefit of the doubt, the Board finds that the service-connected lumbar scoliosis with herniated lumbar disc, left lower extremity sciatica, and right lower extremity sciatica disabilities are shown to prevent the Veteran from engaging in any substantially gainful employment.  Thus, entitlement to a total rating based on individual unemployability (TDIU) by reason of service-connected disabilities from September 24, 2010 is granted. 


ORDER

A rating in excess of 20 percent for the lumbar scoliosis with herniated lumbar disc is denied.

A rating in excess of 20 percent for the left lower extremity sciatica is denied.

A rating in excess of 20 percent for the right lower extremity sciatica is denied.

A total rating based on individual unemployability by reason of service-connected disabilities from September 24, 2010 is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


